UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
UNITED STATES OF AMERICA,                     )
                                              )
       v.                                     )      Criminal Action No. 15-152-05 (RMC)
                                              )
BRIAN BRYANT (5),                             )
                                              )
               Defendant.                     )
                                              )

                         MEMORANDUM OPINION AND ORDER

               On February 17, 2017, a jury found Defendant Brian Bryant guilty of several

charges, including conspiracy and aggravated identity theft. Following the jury’s verdict, the

Court heard argument concerning the detention of Brian Bryant and his codefendants pending

sentencing. See Tr. of 2/17/17 Hearing (Tr.) [Dkt. 218]. The Court determined that Brian

Bryant should be detained. Id. 12:19-13:6. Brian Bryant now moves for release pending his

sentencing, see Def.’s Mot. for Release Pending Sentencing (Mot.) [Dkt. 249], which the

Government opposes, see Gov’t’s Opp’n [Dkt. 250]. Upon consideration of the parties’ motions,

the Court denies Brian Bryant’s motion.

               18 U.S.C. § 3143(a)(1) (2012) provides that the Court

               shall order that a person who has been found guilty of an offense
               and who is awaiting imposition or execution of sentence . . . be
               detained, unless the judicial officer finds by clear and convincing
               evidence that the person is not likely to flee or pose a danger to the
               safety of any other person or the community if released . . . .

To overcome the presumption that the Court “shall” detain defendants pending sentencing, Mr.

Bryant must provide “clear and convincing” evidence that he is not likely to flee or pose a

danger to the community.
               To meet this burden, Brian Bryant points to his strong ties to the local community,

his history of complying with his prior terms of release, and his information that a cooperating

witness does not believe Brian Bryant poses a threat to her. See Mot. at 1-2. This information

does not rise to the level necessary to establish “clear and convincing evidence” that Mr. Bryant

is not likely to flee or pose a danger to the community. Mr. Bryant’s ties to the community, and

behavior while on supervised release, were as true on February 17, 2017 as they are today. Mr.

Bryant still faces a considerable prison sentence which serves as a strong incentive to flee.

Further, as the Court ruled in February, “there is this concern also about the safety and situation

of [the cooperating witness] with the potential for threats for a boiling up of anger now that the

verdicts have been reached and declared.” Tr. 12:22-25. That concern still exists, even if the

cooperating witness does not currently feel threatened. In short, Mr. Bryant’s arguments do not

constitute sufficiently new or material information to convince the Court to reconsider its earlier

ruling, and the risks that existed in February exist just as strongly today.

               Accordingly, for the reasons stated above, it is hereby

               ORDERED that Defendant Brian Bryant’s Motion for Release from Custody

Pending Sentencing [Dkt. 249] be DENIED.



Date: October 19, 2017                                                /s/
                                                       ROSEMARY M. COLLYER
                                                       United States District Judge